 

Amended and Restated Credit Agreement

Dated as of June 21, 2010

among

FCStone, LLC,

The Guarantors from time to time parties hereto,

the Lenders from time to time parties hereto,

and

Bank of Montreal, as Administrative Agent

 

BMO Capital Markets,
as Sole-Lead Arranger and Book Runner

Table of Contents

Section Heading Page

Section 1.

The Credit Facilities *

Section 1.1.

Commitments *



Section 1.2.

Interest Rates *



Section 1.3.

Minimum Borrowing Amounts *



Section 1.4.

Manner of Borrowing Loans *



Section 1.5.

Swing Loans *



Section 1.6.

Maturity of Loans *



Section 1.7.

Prepayments *



Section 1.8.

Default Rate *



Section 1.9.

Evidence of Indebtedness *



Section 1.10.

Commitment Terminations *



Section 1.11.

Substitution of Lenders *



Section 1.12.

Increase in Commitments *



Section 1.13.

Defaulting Lenders *



Section 2.

Fees *



Section 2.1.

Fees *



Section 3.

Place and Application of Payments *



Section 3.1.

Place and Application of Payments *



Section 3.2.

Account Debit *



Section 4.

Guaranties *



Section 4.1.

Guaranties *



Section 4.2.

Further Assurances *



Section 5.

Definitions; Interpretation *



Section 5.1.

Definitions *



Section 5.2.

Interpretation *



Section 5.3.

Change in Accounting Principles *



Section 6.

Representations and Warranties *



Section 6.1.

Organization and Qualification *



Section 6.2.

Holdings, Parent and Borrower Subsidiaries *



Section 6.3.

Authority and Validity of Obligations *



Section 6.4.

Use of Proceeds; Margin Stock *



Section 6.5.

Financial Reports *



Section 6.6.

No Material Adverse Change *



Section 6.7.

Full Disclosure *



Section 6.8.

Trademarks, Franchises, and Licenses *



Section 6.9.

Governmental Authority and Licensing *



Section 6.10.

Good Title *



Section 6.11.

Litigation and Other Controversies *



Section 6.12.

Taxes *



Section 6.13.

Approvals *



Section 6.14.

Affiliate Transactions *



Section 6.15.

Investment Company *



Section 6.16.

ERISA *



Section 6.17.

Compliance with Laws *



Section 6.18.

Other Agreements *



Section 6.19.

Solvency *



Section 6.20.

No Broker Fees. *



Section 6.21.

No Default *



Section 6.22.

OFAC *



Section 7.

Conditions Precedent *



Section 7.1.

All Credit Events *



Section 7.2.

Initial Credit Event *



Section 8.

Covenants *



Section 8.1.

Maintenance of Business *



Section 8.2.

Maintenance of Properties *



Section 8.3.

Taxes and Assessments *



Section 8.4.

Insurance *



Section 8.5.

Financial Reports *



Section 8.6.

Inspection *



Section 8.7.

Borrowings and Guaranties *



Section 8.8.

Liens *



Section 8.9.

Investments, Acquisitions, Loans and Advances *



Section 8.10.

Mergers, Consolidations and Sales *



Section 8.11.

Maintenance of Borrower Subsidiaries *



Section 8.12.

Dividends and Certain Other Restricted Payments *



Section 8.13.

ERISA *



Section 8.14.

Compliance with Laws *



Section 8.15.

Burdensome Contracts With Affiliates *



Section 8.16.

No Changes in Fiscal Year *



Section 8.17.

Formation of Borrower Subsidiaries *



Section 8.18.

Change in the Nature of Business *



Section 8.19.

Use of Proceeds *



Section 8.20.

No Restrictions *



Section 8.21.

Financial Covenants *



Section 8.22.

Settlement and Clearing Accounts *



Section 8.23.

Compliance with OFAC Sanctions Programs *



Section 9.

Events of Default and Remedies *



Section 9.1.

Events of Default *



Section 9.2.

Non-Bankruptcy Defaults *



Section 9.3.

Bankruptcy Defaults *



Section 9.4.

Notice of Default *



Section 10.

The Administrative Agent *



Section 10.1.

Appointment and Authorization of Administrative Agent *



Section 10.2.

Administrative Agent and its Affiliates *



Section 10.3.

Action by Administrative Agent *



Section 10.4.

Consultation with Experts *



Section 10.5.

Liability of Administrative Agent; Credit Decision *



Section 10.6.

Indemnity *



Section 10.7.

Resignation of Administrative Agent and Successor Administrative Agent *



Section 10.8.

Swing Line Lender. *



Section 10.9.

Designation of Additional Agents *



Section 11.

The Guarantees *



Section 11.1.

The Guarantees *



Section 11.2.

Guarantee Unconditional *



Section 11.3.

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances *



Section 11.4.

Subrogation *



Section 11.5.

Waivers *



Section 11.6.

Limit on Recovery *



Section 11.7.

Stay of Acceleration *



Section 11.8.

Benefit to Guarantors *



Section 11.9.

Guarantor Covenants *



Section 12.

Miscellaneous *



Section 12.1.

Withholding Taxes *



Section 12.2.

No Waiver, Cumulative Remedies *



Section 12.3.

Non-Business Days *



Section 12.4.

Documentary Taxes *



Section 12.5.

Survival of Representations *



Section 12.6.

Survival of Indemnities *



Section 12.7.

Sharing of Set-Off *



Section 12.8.

Notices *



Section 12.9.

Counterparts *



Section 12.10.

Successors and Assigns *



Section 12.11.

Participants *



Section 12.12.

Assignments *



Section 12.13.

Amendments *



Section 12.14.

Headings *



Section 12.15.

Costs and Expenses; Indemnification *



Section 12.16.

Set-off *



Section 12.17.

Entire Agreement *



Section 12.18.

Governing Law *



Section 12.19.

Severability of Provisions *



Section 12.20.

Excess Interest *



Section 12.21.

Construction *



Section 12.22.

Lender's Obligations Several *



Section 12.23.

Submission to Jurisdiction; Waiver of Jury Trial *



Section 12.24.

USA Patriot Act *



Section 12.25.

Confidentiality *



Section 12.26.

Removal of Lenders and Assignment of Interests *





Signature Page S-1



 

Exhibit A - Notice of Borrowing

Exhibit B-1 - Revolving Note

Exhibit B-2 - Swing Note

Exhibit C - Compliance Certificate

Exhibit D - Additional Guarantor Supplement

Exhibit E - Assignment and Acceptance

Exhibit F - Commitment Amount Increase Request

Schedule 1 - Commitments

Schedule 6.2 - Borrower Subsidiaries

Amended and Restated Credit Agreement

This Amended and Restated Credit Agreement is entered into as of June 21, 2010,
by and among FCStone, LLC, an Iowa limited liability company (the "Borrower"),
International Assets Holding Corporation, a Delaware corporation ("Holdings"),
FCStone Group, Inc., a Delaware Corporation (the "Parent") and Borrower
Subsidiaries (as hereinafter defined), as Guarantors, the several financial
institutions from time to time party to this Agreement, as Lenders, and Bank of
Montreal, a Canadian chartered bank acting through its Chicago branch, as
Administrative Agent as provided herein. All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.

Preliminary Statement

The Borrower, the Parent, the Guarantors, the Lenders and the Administrative
Agent are currently party to that certain Credit Agreement dated as of July 23,
2008 (as amended, the "Existing Credit Agreement"). The Borrower has requested
that certain amendments be made to the Existing Credit Agreement and that the
Existing Credit Agreement be amended and restated as follows.

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. The Credit Facilities.

Section 1.1. Commitments. Subject to the terms and conditions hereof, each
Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually a "Revolving Loan" and collectively for all the Lenders the
"Revolving Loans") in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender's Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Termination Date.
The sum of the aggregate principal amount of Revolving Loans and Swing Loans, at
any time outstanding shall not exceed the Commitments in effect at such time.
Each Borrowing of Revolving Loans shall be made ratably by the Lenders in
proportion to their respective Percentages. Revolving Loans may be repaid and
the principal amount thereof reborrowed before the Termination Date, subject to
the terms and conditions hereof.

Section 1.2. Interest Rates.

(a) Each Revolving Loan made or maintained by a Lender shall bear interest
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual days elapsed) on the unpaid principal amount thereof from the date such
Loan is advanced, until maturity (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Applicable Margin plus the Base Rate from
time to time in effect, payable by the Borrower on each Interest Payment Date
and at maturity (whether by acceleration or otherwise).



(b) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

Section 1.3. Minimum Borrowing Amounts. Each Borrowing of Revolving Loans shall
be in an amount not less than $5,000,000.

Section 1.4. Manner of Borrowing Loans.

(a) Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than 2:00 p.m. (Chicago time) on the date the
Borrower requests the Lenders to advance a Borrowing of Revolving Loans. The
Borrower shall give all such notices requesting the advance of a Borrowing to
the Administrative Agent by telephone, telecopy, or other telecommunication
device acceptable to the Administrative Agent (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit A (Notice of Borrowing), or
in such other form acceptable to the Administrative Agent. All such notices
concerning the advance of a Borrowing shall specify the date of the requested
advance of a Borrowing (which shall be a Business Day) and the amount of the
requested Borrowing to be advanced. The Borrower agrees that the Administrative
Agent may rely on any such telephonic, telecopy or other telecommunication
notice given by any person the Administrative Agent in good faith believes is an
Authorized Representative without the necessity of independent investigation,
and in the event any such notice by telephone conflicts with any written
confirmation such telephonic notice shall govern if the Administrative Agent has
acted in reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.4(a) above.

(c) Disbursement of Loans. Not later than 4:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Revolving Loan comprising part of such Borrowing
in funds immediately available at the principal office of the Administrative
Agent in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate). The Administrative Agent shall make the proceeds of each
new Borrowing available to the Borrower at the Administrative Agent's principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower's Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.

(d) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Revolving Loans, by 4:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Revolving Loan (which notice shall be effective upon receipt) that
such Lender does not intend to make such payment, the Administrative Agent may
assume that such Lender has made such payment when due and the Administrative
Agent may in reliance upon such assumption (but shall not be required to) make
available to the Borrower the proceeds of the Loan to be made by such Lender
and, if any Lender has not in fact made such payment to the Administrative
Agent, such Lender shall, on demand, pay to the Administrative Agent the amount
made available to the Borrower attributable to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to the Borrower and ending on (but excluding) the
date such Lender pays such amount to the Administrative Agent at a rate per
annum equal to: (i) from the date the related advance was made by the
Administrative Agent to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day. If such amount is not received from such Lender by the
Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan.

Section 1.5. Swing Loans. (a)  Generally. Subject to the terms and conditions
hereof, as part of the Credit, the Swing Line Lender may, in its discretion,
make loans in U.S. Dollars to the Borrower under the Swing Line (individually a
"Swing Loan" and collectively the "Swing Loans") which shall not in the
aggregate at any time outstanding exceed the Swing Line Sublimit. Swing Loans
may be availed of from time to time and borrowings thereunder may be repaid and
used again during the period ending on the Termination Date. Each Swing Loan
shall be in a minimum amount of $1,000,000.

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect (computed
on the basis of a year of 365 or 366 days, as the case may be, for the actual
number of days elapsed). Interest on each Swing Loan shall be due and payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

(c) Requests for Swing Loans. The Borrower shall give the Administrative Agent
prior notice (which may be written or oral) no later than 2:00 p.m. (Chicago
time) (or such later time as agreed upon by the Borrower, the Administrative
Agent and the Swing Line Lender) on the date upon which the Borrower requests
that any Swing Loan be made, of the amount and date of such Swing Loan. The
Administrative Agent shall promptly advise the Swing Line Lender of any such
notice received from the Borrower. Subject to the terms and conditions hereof,
the proceeds of each Swing Loan extended to the Borrower shall be deposited or
otherwise wire transferred to the Borrower's Designated Disbursement Account or
as the Borrower, the Administrative Agent, and the Swing Line Lender may
otherwise agree. Anything contained in the foregoing to the contrary
notwithstanding, the undertaking of the Swing Line Lender to make Swing Loans
shall be subject to all of the terms and conditions of this Agreement (provided
that the Swing Line Lender shall be entitled to assume that the conditions
precedent to an advance of any Swing Loan have been satisfied unless notified to
the contrary by the Administrative Agent or any Lenders).

(d) Refunding Loans. In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of the Borrower (which hereby irrevocably authorizes
the Swing Line Lender to act on its behalf for such purpose) and with notice to
the Borrower and the Administrative Agent, request each Lender to make a
Revolving Loan in an amount equal to such Lender's Percentage of the amount of
the Swing Loans outstanding on the date such notice is given. Unless an Event of
Default described in Section 9.1(j) or 9.1(k) exists with respect to the
Borrower, regardless of the existence of any other Event of Default, each Lender
shall make the proceeds of its requested Revolving Loan available to the
Administrative Agent for the account of the Swing Line Lender), in immediately
available funds, at the Administrative Agent's office in Chicago, Illinois (or
such other location designated by the Administrative Agent), before 12:00 Noon
(Chicago time) on the Business Day following the day such notice is given. The
Administrative Agent shall promptly remit the proceeds of such Borrowing to the
Swing Line Lender to repay the outstanding Swing Loans.

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 1.5(d) above
(because an Event of Default described in Section 9.1(j) or 9.1(k) exists with
respect to the Borrower or otherwise), such Lender will, by the time and in the
manner such Revolving Loan was to have been funded to the Swing Line Lender,
purchase from the Swing Line Lender an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Percentage of the aggregate
principal amount of Swing Loans that were to have been repaid with such
Revolving Loans. Each Lender that so purchases a participation in a Swing Loan
shall thereafter be entitled to receive its Percentage of each payment of
principal received on the Swing Loan and of interest received thereon accruing
from the date such Lender funded to the Swing Line Lender its participation in
such Loan. The several obligations of the Lenders under this Section shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Lender may have or have had against the Borrower, any other
Lender, or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of the Commitments of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding, or reduction whatsoever.

Section 1.6. Maturity of Loans.

Revolving Loans and Swing Loans. Each Revolving Loan and Swing Loan, both for
principal and interest not sooner paid, shall mature and be due and payable by
the Borrower on the Termination Date.



Section 1.7. Prepayments. (a)  Optional. The Borrower may prepay in whole or in
part (but, if in part, then: (i) in an amount not less than $1,000,000, and
(ii) in an amount such that the minimum amount required for a Borrowing pursuant
to Section 1.3 and 1.5 hereof remains outstanding) with notice delivered by the
Borrower to the Administrative Agent no later than 2:00 p.m. (Chicago time) on
the date of prepayment (or, in any case, such shorter period of time then agreed
to by the Administrative Agent), such prepayment to be made by the payment of
the principal amount to be prepaid.

(b) Mandatory. (i) If at any time any Revolving Loan or Swing Loan remains
outstanding for five (5) or more Business Days after such Revolving Loan or
Swing Loan was advanced by the Lenders, the Borrower shall immediately and
without notice or demand pay over the amount of such Revolving Loan or Swing
Loan to the Administrative Agent for the account of the Lenders as and for a
mandatory prepayment on such Obligations.

(ii) The Borrower shall, on each date the Commitments are reduced pursuant to
Section 1.10 hereof, prepay the Revolving Loans and Swing Loans, by the amount,
if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans and Swing Loans then outstanding to the amount to which the
Commitments have been so reduced.

(c) Any amount of Revolving Loans and Swing Loans paid or prepaid before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.

Section 1.8. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all Loans at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin plus the Base Rate
from time to time in effect; provided, however, that in the absence of
acceleration, any adjustments pursuant to this Section shall be made at the
election of the Administrative Agent, acting at the request or with the consent
of the Required Lenders, with written notice to the Borrower. While any Event of
Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

Section 1.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender's share
thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit B-1 (in the case of its Revolving Loans and
referred to herein as a "Revolving Note"), or B-2 (in the case of its Swing
Loans and referred to herein as a "Swing Note"), as applicable (the Revolving
Notes, and Swing Note being hereinafter referred to collectively as the "Notes"
and individually as a "Note"). In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to such Lender or its
registered assigns in the amount of the relevant Commitment, or Swing Line
Sublimit, as applicable. Thereafter, the Loans evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 12.12) be represented by one or more Notes payable to the order of
the payee named therein or any assignee pursuant to Section 12.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

Section 1.10. Commitment Terminations. The Borrower shall have the right at any
time and from time to time, upon five (5) Business Days prior written notice to
the Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Commitments without premium or penalty
and in whole or in part, any partial termination to be (i) in an amount not less
than $10,000,000 or such greater amount which is an integral multiple of
$1,000,000, and (ii) allocated ratably among the Lenders in proportion to their
respective Percentages, provided that the Commitments may not be reduced to an
amount less than the sum of the aggregate principal amount of Revolving Loans
and Swing Loans then outstanding. Any termination of the Commitments below or
the Swing Line Sublimit then in effect shall reduce the Swing Line Sublimit by a
like amount. The Administrative Agent shall give prompt notice to each Lender of
any such termination of the Commitments. Any termination of the Commitments
pursuant to this Section 1.10 may not be reinstated.

Section 1.11. Substitution of Lenders. In the event (a) any Lender is then a
Defaulting Lender or such Lender is a Subsidiary or Affiliate of a Person who
has been deemed insolvent or becomes the subject of a bankruptcy or insolvency
proceeding or a receiver or conservator has been appointed for any such Person,
or (b) a Lender fails to consent to an amendment or waiver requested under
Section 12.13 hereof at a time when the Required Lenders have approved such
amendment or waiver (any such Lender referred to in clause (a) or (b) above
being hereinafter referred to as an "Affected Lender"), the Borrower may, in
addition to any other rights the Borrower may have hereunder or under applicable
law, require, at its expense, any such Affected Lender to assign, at par,
without recourse, all of its interest, rights, and obligations hereunder
(including all of its Commitments and the Loans and other amounts at any time
owing to it hereunder and the other Loan Documents) to an Eligible Assignee
specified by the Borrower, provided that (i) such assignment shall not conflict
with or violate any law, rule or regulation or order of any court or other
governmental authority, (ii) the Borrower shall have paid to the Affected Lender
all monies other than such principal owing to it hereunder, and (iii) the
assignment is entered into in accordance with, and subject to the consents
required by, Section 12.12 hereof (provided any assignment fees and reimbursable
expenses due thereunder shall be paid by the Borrower).

Section 1.12. Increase in Commitments. The Borrower may from time to time in
consultation with the Administrative Agent, on any Business Day prior to the
Termination Date so long as no Event of Default exists, increase the aggregate
amount of the Commitments by delivering a Commitment Amount Increase Request at
least 10 Business Days prior to the desired effective date of such increase (the
"Commitment Amount Increase") identifying the additional Commitments for
existing Lender(s) agreeing to increase its/their Commitment(s) (or identifying
one or more additional Lender(s) and the amount of its/their Commitment(s));
provided, however, that (i) the aggregate of all Commitment Amount Increases
shall not exceed $75,000,000, (ii) the aggregate amount of the Commitments shall
not at any time exceed $150,000,000, (iii) any increase of the aggregate amount
of the Commitments shall be in an amount not less than $10,000,000 and (iv) if
the Borrower invites additional Lenders to join this Agreement, such additional
Lenders shall enter into such joinder agreements to give effect thereto as the
Administrative Agent may reasonably request. The effective date of any
Commitment Amount Increase shall be agreed upon by the Borrower and the
Administrative Agent. Upon the effectiveness thereof, the new Lender(s) (or, if
applicable, existing Lender(s)) shall advance Revolving Loans, or the existing
Lenders shall make such assignments (which assignments shall not be subject to
the requirements set forth in Section 12.12) of the outstanding Revolving Loans
to the Lenders providing the Commitment Amount Increase so that, after giving
effect to such assignments, each Lender (including the Lenders providing the
Commitment Amount Increase) will hold Revolving Loans equal to its Percentage of
all outstanding Revolving Loans. The Borrower agrees to pay any reasonable
expenses of the Administrative Agent relating to any Commitment Amount Increase.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Commitment and no Lender's Commitment shall be
increased without its consent thereto, and each Lender may at its option,
unconditionally and without cause, decline to increase its Commitment.

Section 1.13. Defaulting Lenders

. Anything contained herein to the contrary notwithstanding, in the event that
any Lender at any time is a Defaulting Lender, then (a) during any Defaulting
Lender Period with respect to such Defaulting Lender, such Defaulting Lender
shall be deemed not to be a "Lender" for purposes of voting on any matters
(including the granting of any consents or waivers) with respect to any of the
Loan Documents and such Defaulting Lender's Commitments shall be excluded for
purposes of determining "Required Lenders" (provided that the foregoing shall
not permit an increase in such Lender's Commitments or an extension of the
maturity date of such Lender's Loans or other Obligations without such Lender's
consent); (b) to the extent permitted by applicable law, until such time as the
Defaulting Lender Excess with respect to such Defaulting Lender shall have been
reduced to zero, any voluntary prepayment of the Loans shall, if the
Administrative Agent so directs at the time of making such voluntary prepayment,
be applied to the Loans of other Lenders as if such Defaulting Lender had no
Loans outstanding; (c) such Defaulting Lender's Commitments and outstanding
Loans shall be excluded for purposes of calculating any commitment fee payable
to Lenders pursuant to Section 2.1 in respect of any day during any Defaulting
Lender Period with respect to such Defaulting Lender, and such Defaulting Lender
shall not be entitled to receive any fee pursuant to Section 2.1 with respect to
such Defaulting Lender's Commitment in respect of any Defaulting Lender Period
with respect to such Defaulting Lender; and (d) the utilization of Commitments
as at any date of determination shall be calculated as if such Defaulting Lender
had funded all Loans of such Defaulting Lender. No Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 1.13, performance by the Borrower of its obligations
hereunder and the other Loan Documents shall not be excused or otherwise
modified as a result of the operation of this Section 1.13. The rights and
remedies against a Defaulting Lender under this Section 1.13 are in addition to
other rights and remedies which the Borrower may have against such Defaulting
Lender and which the Administrative Agent or any Lender may have against such
Defaulting Lender.



Section 2. Fees.

Section 2.1. Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
ratable account of the Lenders in accordance with their Percentages a commitment
fee at the rate per annum equal to the Applicable Margin (computed on the basis
of a year of 360 days and the actual number of days elapsed) on the average
daily Unused Commitments. Such commitment fee shall be payable quarterly in
arrears on the last day of each March, June, September, and December in each
year (commencing on the first such date occurring after the date hereof) and on
the Termination Date, unless the Commitments are terminated in whole on an
earlier date, in which event the commitment fee for the period to the date of
such termination in whole shall be paid on the date of such termination.

(b) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a fee letter dated June 21, 2010, or as
otherwise agreed to in writing between them.

Section 3. Place and Application of Payments.

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and of all other Obligations payable by the Borrower under
this Agreement and the other Loan Documents, shall be made by the Borrower to
the Administrative Agent by no later than 2:00 p.m. (Chicago time) on the due
date thereof at the office of the Administrative Agent in Chicago, Illinois (or
such other location as the Administrative Agent may designate to the Borrower),
for the benefit of the Lender(s) entitled thereto. Any payments received after
such time shall be deemed to have been received by the Administrative Agent on
the next Business Day. All such payments shall be made in U.S. Dollars, in
immediately available funds at the place of payment, in each case without
set-off or counterclaim. The Administrative Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal or interest on
Loans ratably to the Lenders and like funds relating to the payment of any other
amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement. If the Administrative Agent causes
amounts to be distributed to the Lenders in reliance upon the assumption that
the Borrower will make a scheduled payment and such scheduled payment is not so
made, each Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
related advance was made by the Administrative Agent to the date two (2)
Business Days after payment by such Lender is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Lender to the date such payment is made by
such Lender, the Base Rate in effect for each such day.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.7(b) hereof), all payments and collections received in
respect of the Obligations by the Administrative Agent or any of the Lenders
after acceleration or the final maturity of the Obligations or termination of
the Commitments as a result of an Event of Default shall be remitted to the
Administrative Agent and distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 12.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

(b) second, to the payment of the Swing Loans, both for principal and accrued
but unpaid interest;

(c) third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(d) fourth, to the payment of principal on the Revolving Loans, to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof;

(e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of Holdings, the Parent, the Borrower
and the Borrower Subsidiaries evidenced by the Loan Documents to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and

(f) finally, to the Borrower or whoever else may be lawfully entitled thereto.

Section 3.2. Account Debit

. The Borrower hereby irrevocably authorizes the Administrative Agent to charge
any of the Borrower's deposit accounts maintained with the Administrative Agent
for the amounts from time to time necessary to pay any then due Obligations;
provided that the Borrower acknowledges and agrees that the Administrative Agent
shall not be under an obligation to do so and the Administrative Agent shall not
incur any liability to the Borrower or any other Person for the Administrative
Agent's failure to do so.



Section 4. Guaranties.



Section 4.1. Guaranties. The payment and performance of the Obligations shall at
all times be guaranteed by Holdings, the Parent and each direct and indirect
Domestic Borrower Subsidiary (other than any Domestic Borrower Subsidiary that
is an Immaterial Borrower Subsidiary) pursuant to Section 11 hereof or pursuant
to one or more guaranty agreements in form and substance acceptable to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time (individually a "Guaranty" and collectively the "Guaranties" and
each Holdings, the Parent and such Borrower Subsidiary executing and delivering
this Agreement as a Guarantor (including any Borrower Subsidiary hereafter
executing and delivering an Additional Guarantor Supplement in the form called
for by Section 11 hereof) or a separate Guaranty being referred to herein as a
"Guarantor" and collectively the "Guarantors").



Section 4.2. Further Assurances. In the event the Borrower or any Guarantor
forms or acquires any other Domestic Borrower Subsidiary after the date hereof,
except as otherwise provided in Section 4.1 above, the Borrower shall promptly
upon such formation or acquisition cause such newly formed or acquired Domestic
Borrower Subsidiary to execute a Guaranty as the Administrative Agent may then
require, and the Borrower shall also deliver to the Administrative Agent, or
cause such Domestic Borrower Subsidiary to deliver to the Administrative Agent,
at the Borrower's cost and expense, such other instruments, documents,
certificates, and opinions reasonably required by the Administrative Agent in
connection therewith.

Section 5. Definitions; Interpretation.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

"Administrative Agent"

means Bank of Montreal, in its capacity as Administrative Agent hereunder, and
any successor in such capacity pursuant to Section 10.7 hereof.



"Administrative Questionnaire"

means an Administrative Questionnaire in a form supplied by the Administrative
Agent.



"Affiliate"

means any Person directly or indirectly controlling or controlled by, or under
direct or indirect common control with, another Person. A Person shall be deemed
to control another Person for purposes of this definition if such Person
possesses, directly or indirectly, the power to direct, or cause the direction
of, the management and policies of the other Person, whether through the
ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.



"Agreement"

means this Amended and Restated Credit Agreement, as the same may be amended,
modified, restated or supplemented from time to time pursuant to the terms
hereof.



"Applicable Margin"

means (i) with respect to Loans, 2.00% per annum and (ii) with respect to
commitment fees set forth in Section 2.1(a) hereof, 0.50% per annum.



"Approved Fund"

means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.



"Assignment and Acceptance"

means an assignment and acceptance entered into by a Lender and an Eligible
Assignee (with the consent of any party whose consent is required by
Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.



"Authorized Representative"

means those persons shown on the list of officers provided by the Borrower
pursuant to Section 7.2 hereof or on any update of any such list provided by the
Borrower to the Administrative Agent, or any further or different officers of
the Borrower so named by any Authorized Representative of the Borrower in a
written notice to the Administrative Agent.



"Base Rate"

means, for any day, the rate per annum equal to the greatest of: (a) the rate of
interest announced or otherwise established by the Administrative Agent from
time to time as its prime commercial rate, or its equivalent, for U.S. Dollar
loans to borrowers located in the United States as in effect on such day, with
any change in the Base Rate resulting from a change in said prime commercial
rate to be effective as of the date of the relevant change in said prime
commercial rate (it being acknowledged and agreed that such rate may not be the
Administrative Agent's best or lowest rate), (b) the Federal Funds Rate plus 1/2
of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%.



"Borrower"

is defined in the introductory paragraph of this Agreement.



"Borrower Subsidiary"

means a Subsidiary of the Borrower or of any of its direct or indirect
Subsidiaries.



"Borrowing"

means the total of Loans advanced under the Commitments. Borrowings of Loans are
made and maintained ratably from each of the Lenders under a Credit according to
their Percentages of such Credit. A Borrowing is "advanced" on the day Lenders
advance funds comprising such Borrowing to the Borrower. Borrowings of Swing
Loans are made by the Swing Line Lender in accordance with the procedures set
forth in Section 1.5 hereof.



"Business Day"

means any day (other than a Saturday or Sunday) on which banks are not
authorized or required to close in Chicago, Illinois.



"Capital Lease

" means any lease of Property which in accordance with GAAP is required to be
capitalized on the balance sheet of the lessee.



"Capitalized Lease Obligation"

means, for any Person, the amount of the liability shown on the balance sheet of
such Person in respect of a Capital Lease determined in accordance with GAAP.



"Change of Control"

means any of (a) the acquisition by any "person" or "group" (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) at any time of beneficial ownership of 30% or more of the outstanding
capital stock or other equity interests of the Holdings on a fully-diluted
basis, (b) Holdings ceases to own, legally and beneficially, 100% of the Voting
Stock of the Parent, (b) the Parent ceases to own, legally and beneficially,
100% of the equity interests of the Borrower, (c) Holdings fails to have the
right to appoint a majority of the board of directors (or similar governing
body) of the Parent and of the Borrower, or (d) any "Change of Control" (or
words of like import), as defined in any agreement or indenture relating to any
issue of Indebtedness for Borrowed Money of Holdings, the Parent the Borrower or
any Borrower Subsidiary, shall occur.



"Closing Date"

means the date of this Agreement or such later Business Day upon which each
condition described in Section 7.2 shall be satisfied or waived in a manner
acceptable to the Administrative Agent in its discretion.



"Code"

means the Internal Revenue Code of 1986, as amended, and any successor statute
thereto.



"Commitment"

means, as to any Lender, the obligation of such Lender to make Revolving Loans
and to participate in Swing Loans hereunder in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender's name on Schedule 1 attached hereto and made a part hereof, as the same
may be reduced or modified at any time or from time to time pursuant to the
terms hereof. The Borrower and the Lenders acknowledge and agree that the
Commitments of the Lenders aggregate $75,000,000 on the date hereof.



"Commitment Amount Increase"

is defined in Section 1.12 hereof.



"Commitment Amount Increase Request"

means a Commitment Amount Increase Request in the form of Exhibit F hereto.



"Controlled Group"

means all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control which, together
with the Borrower, are treated as a single employer under Section 414 of the
Code.



"Credit"

means the credit facility for making Revolving Loans and Swing Loans described
in Sections 1.1 and 1.5 hereof.



"Credit Event"

means the advancing of any Loan.



"Default"

means any event or condition the occurrence of which would, with the passage of
time or the giving of notice, or both, constitute an Event of Default.



"Defaulting Lender"

means any Lender that (a) has failed to fund any portion of the Loans or
participations in Swing Line Loans required to be funded by it hereunder
(herein, a "Defaulted Loan") within two (2) Business Days of the date required
to be funded by it hereunder unless such failure has been cured, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, unless the subject of a good faith dispute or unless such
failure has been cured, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding or a receiver or conservator has been
appointed for such Lender.



"Defaulting Lender Excess"

means, with respect to any Defaulting Lender, the excess, if any, of such
Defaulting Lender's Percentage of the aggregate outstanding principal amount of
Loans of all Lenders (calculated as if all Defaulting Lenders other than such
Defaulting Lender had funded all of their respective Defaulted Loans) over the
aggregate outstanding principal amount of all Loans of such Defaulting Lender.



"Defaulting Lender Period"

means, with respect to any Defaulting Lender, the period commencing on the date
upon which such Lender first became a Defaulting Lender and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable and (ii) the date on which (a) such Defaulting
Lender is no longer insolvent, the subject of a bankruptcy or insolvency
proceeding or, if applicable, under the direction of a receiver or conservator,
(b) the Defaulting Lender Excess with respect to such Defaulting Lender shall
have been reduced to zero (whether by the funding by such Defaulting Lender of
any Defaulted Loans of such Defaulting Lender or otherwise), and (c) such
Defaulting Lender shall have delivered to Borrower and the Administrative Agent
a written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments.



"Designated Disbursement Account"

means the account of the Borrower maintained with the Administrative Agent or
its Affiliate and designated in writing to the Administrative Agent as the
Borrower's Designated Disbursement Account (or such other account as the
Borrower and the Administrative Agent may otherwise agree).



"Domestic Borrower Subsidiary"

means a Borrower Subsidiary that is not a Foreign Borrower Subsidiary.



"Eligible Assignee"

means (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved Fund, and
(d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, "Eligible Assignee" shall
not include the Borrower or any Guarantor or any of the Borrower's or such
Guarantor's Affiliates or Subsidiaries (including Borrower Subsidiaries).



"Environmental Law"

means any current or future Legal Requirement pertaining to (a) the protection
of health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any hazardous material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.



"ERISA"

means the Employee Retirement Income Security Act of 1974, as amended, or any
successor statute thereto.



"Eurodollar Reserve Percentage"

means the maximum reserve percentage, expressed as a decimal, at which reserves
(including, without limitation, any emergency, marginal, special, and
supplemental reserves) are imposed by the Board of Governors of the Federal
Reserve System (or any successor) on "eurocurrency liabilities", as defined in
such Board's Regulation D (or any successor thereto), subject to any amendments
of such reserve requirement by such Board or its successor, taking into account
any transitional adjustments thereto. For purposes of this definition, the
relevant Loans shall be deemed to be "eurocurrency liabilities" as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.



"Event of Default"

means any event or condition identified as such in Section 9.1 hereof.



"Existing Credit Agreement"

is defined in the Preliminary Statements hereto.



"Federal Funds Rate"

means, for any day, the rate determined by the Administrative Agent to be the
average (rounded upward, if necessary, to the next higher 1/100 of 1%) of the
rates per annum quoted to the Administrative Agent at approximately 10:00 a.m.
(Chicago time) (or as soon thereafter as is practicable) on such day (or, if
such day is not a Business Day, on the immediately preceding Business Day) by
two or more Federal funds brokers selected by the Administrative Agent for sale
to the Administrative Agent at face value of Federal funds in the secondary
market in an amount equal or comparable to the principal amount for which such
rate is being determined.



"Foreign Borrower Subsidiary"

means each Borrower Subsidiary which (a) is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia, (b) conducts substantially all of its business outside of
the United States of America, and (c) has substantially all of its assets
outside of the United States of America.



"Fund"

means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.



"GAAP"

means generally accepted accounting principles set forth from time to time in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.



"Guarantor"

and "Guarantors" each is defined in Section 4.1 hereof.



"Guaranty"

and "Guaranties" each is defined in Section 4.1 hereof.



"Holdings"

is defined in the introductory paragraph.



"Holdings' Credit Facility"

means any secured revolving credit facility made available to Holdings and
guaranteed by certain Subsidiaries of Holdings, which such credit facility shall
not exceed $175 million in the aggregate at any one time.



"Immaterial Borrower Subsidiaries"

means any Borrower Subsidiary with assets of not more than $500,000 at any one
time. As of the date of this Agreement, FCC Futures, Inc. and Westown
Commodities LLC are Immaterial Borrower Subsidiaries.



"Indebtedness for Borrowed Money"

means for any Person (without duplication) (a) all indebtedness created, assumed
or incurred in any manner by such Person representing money borrowed (including
by the issuance of debt securities), (b) all indebtedness for the deferred
purchase price of property or services (other than trade accounts payable
arising in the ordinary course of business which are not more than ninety (90)
days past due), (c) all indebtedness secured by any Lien upon Property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, (d) all Capitalized Lease Obligations of such Person, and
(e) all obligations of such Person on or with respect to letters of credit,
bankers' acceptances and other extensions of credit whether or not representing
obligations for borrowed money.



"Interest Payment Date"

means on the date 1 to 5 Business Days after the advance of each Loan, and on
the Termination Date.



"Legal Requirement"

means any treaty, convention, statute, law, regulation, ordinance, license,
permit, governmental approval, injunction, judgment, order, consent decree or
other requirement of any governmental authority, whether federal, state, or
local.



"Lenders"

means and includes BMO Capital Markets Financing, Inc. and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 12.12 hereof and, unless the context otherwise
requires, the Swing Line Lender.



"LIBOR Quoted Rate"

means, for any day, the rate per annum equal to the quotient of (i) the rate per
annum (rounded upwards, if necessary, to the next higher one hundred-thousandth
of a percentage point) for deposits in U.S. Dollars for a one-month interest
period which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time)
on such day (or, if such day is not a Business Day, on the immediately preceding
Business Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage.



"LIBOR01 Page"

means the display designated as "LIBOR01 Page" on the Reuters Service (or such
other page as may replace the LIBOR01 Page on that service or such other service
as may be nominated by the British Bankers' Association as the information
vendor for the purpose of displaying British Bankers' Association Interest
Settlement Rates for U.S. Dollar deposits).



"Lien"

means any mortgage, lien, security interest, pledge, charge or encumbrance of
any kind in respect of any Property, including the interests of a vendor or
lessor under any conditional sale, Capital Lease or other title retention
arrangement.



"Loan"

means any Revolving Loan or Swing Loan.



"Loan Documents"

means this Agreement, the Notes (if any), the Guaranties, and each other
instrument or document to be delivered hereunder or thereunder or otherwise in
connection therewith.



"Material Adverse Effect"

means (a) a material adverse change in, or material adverse effect upon, the
operations, business, Property, condition (financial or otherwise) or prospects
of the Borrower or of Holdings, the Parent, the Borrower and the Borrower
Subsidiaries taken as a whole, (b) a material impairment of the ability of
Holdings, the Parent, the Borrower or any Borrower Subsidiary to perform its
material obligations under any Loan Document or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against Holdings,
the Parent, the Borrower or any Borrower Subsidiary of any Loan Document or the
rights and remedies of the Administrative Agent and the Lenders thereunder.



"Moody's"

means Moody's Investors Service, Inc.



"Net Income"

means, with reference to any period, the net income (or net loss) of the
Borrower and its Subsidiaries for such period computed on a consolidated basis
in accordance with GAAP, plus to the extent deducted from the determination of
Net Income for the calendar month ended August 31, 2009, an amount equal to
$6,700,000 relating to the write-off or write-down of intangible assets.



"Note"

and "Notes" each is defined in Section 1.9 hereof.



"Obligations"

means all obligations of the Borrower to pay principal and interest on the
Loans, all fees and charges payable hereunder, and all other payment obligations
of the Borrower or any of the Guarantors arising under or in relation to any
Loan Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired.



"OFAC" means the United States Department of Treasury Office of Foreign Assets
Control.

"OFAC Event" means the event specified in Section 8.23 hereof.

"OFAC Sanctions Programs" means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.

"OFAC SDN List" means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

"PBGC"

means the Pension Benefit Guaranty Corporation or any Person succeeding to any
or all of its functions under ERISA.



"Parent"

is defined in the introductory paragraph.



"Percentage"

means, for each Lender, the percentage of the Commitments represented by such
Lender's Commitment or, if the Commitments have been terminated, the percentage
held by such Lender of the aggregate principal amount of all Revolving Loans
then outstanding.



"Person"

means an individual, partnership, corporation, limited liability company,
association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.



"Plan"

means any employee pension benefit plan covered by Title IV of ERISA or subject
to the minimum funding standards under Section 412 of the Code that either
(a) is maintained by a member of the Controlled Group for employees of a member
of the Controlled Group or (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions.



"Property"

means, as to any Person, all types of real, personal, tangible, intangible or
mixed property owned by such Person whether or not included in the most recent
balance sheet of such Person and its Subsidiaries under GAAP.



"Required Lenders"

means, as of the date of determination thereof, (i) in the event there are two
(2) Lenders, 100% and (ii) in the event there are more than two (2) Lenders,
Lenders whose outstanding Loans and Unused Commitments constitute more than 50%
of the sum of the total outstanding Loans and Unused Commitments of the Lenders.



"Revolving Loan"

is defined in Section 1.1 hereof.



"Revolving Note"

is defined in Section 1.9 hereof.



"S&P"

means Standard & Poor's Ratings Services Group, a division of The McGraw-Hill
Companies, Inc.



"Subordinated Debt"

means indebtedness that is subordinated in right of payment to the prior payment
of all Obligations and all unsubordinated indebtedness and liabilities of the
Borrower pursuant to written subordination provisions and having maturities
approved in writing by the Lenders.



"Subsidiary"

means, as to any particular parent corporation or organization, any other
corporation or organization more than 50% of the outstanding Voting Stock of
which is at the time directly or indirectly owned by such parent corporation or
organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.



"Swing Line" 

means the credit facility for making one or more Swing Loans described in
Section 1.5 hereof.



"Swing Line Lender"

means BMO Capital Markets Financing, Inc., acting in its capacity as the Lender
of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 12.12 hereof.



"Swing Line Sublimit"

means $10,000,000, as reduced pursuant to the terms hereof.



"Swing Loan"

and "Swing Loans" each is defined in Section 1.5 hereof.



"Swing Note"

is defined in Section 1.9 hereof.



"Tangible Net Worth"

means, for any Person and at any time the same is to be determined, the excess
of such Person's assets over all its liabilities and reserves as determined in
accordance with GAAP, but excluding as assets (i) goodwill and other intangible
items and (ii) advances, loans and investments of such Person's Affiliates and
Subsidiaries (other than advances, loans and investments permitted by Section
8.9(i) hereof).



"Termination Date"

means June 20, 2011 or such earlier date on which the Commitments are terminated
in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.



"Unfunded Vested Liabilities"

means, for any Plan at any time, the amount (if any) by which the present value
of all vested nonforfeitable accrued benefits under such Plan exceeds the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan, but only to the extent that
such excess represents a potential liability of a member of the Controlled Group
to the PBGC or the Plan under Title IV of ERISA.



"Unused Commitments"

means, at any time, the difference between the Commitments then in effect and
the aggregate outstanding principal amount of Revolving Loans.



"U.S. Dollars"

and "$" each means the lawful currency of the United States of America.



"Voting Stock"

of any Person means capital stock or other equity interests of any class or
classes (however designated) having ordinary power for the election of directors
or other similar governing body of such Person, other than stock or other equity
interests having such power only by reason of the happening of a contingency.



"Welfare Plan"

means a "welfare plan" as defined in Section 3(1) of ERISA.



"Wholly-owned Subsidiary"

means a Subsidiary of which all of the issued and outstanding shares of capital
stock (other than directors' qualifying shares as required by law) or other
equity interests are owned by the Borrower and/or one or more Wholly-owned
Subsidiaries within the meaning of this definition.



Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words "hereof",
"herein", and "hereunder" and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
Illinois, time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and the Borrower
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrower shall
neither be deemed to be in compliance with any financial covenant hereunder nor
out of compliance with any financial covenant hereunder if such state of
compliance or noncompliance, as the case may be, would not exist but for the
occurrence of a change in accounting principles after the date hereof.

Section 6. Representations and Warranties.

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

Section 6.1. Organization and Qualification. The Borrower is a limited liability
company that is duly organized and validly existing under the laws of the State
of Iowa, and has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect. The Borrower has been duly registered with the Commodity Futures
Trading Commission ("CFTC") as a futures commission merchant and is a member in
good standing of the Chicago Mercantile Exchange, which is its DSRO.

Section 6.2. Holdings, Parent and Borrower Subsidiaries. Holdings, the Parent
and each Borrower Subsidiary is duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is organized, has full
and adequate power to own its Property and conduct its business as now
conducted, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except where the failure to do so would not have a Material Adverse Effect.
Schedule 6.2 hereto identifies the Parent, the Borrower and each Borrower
Subsidiary, the jurisdiction of its organization, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by Holdings, the Parent, the Borrower and the Borrower Subsidiaries (for
Holdings and the Parent, solely with respect to the Borrower and Borrower
Subsidiaries) and, if such percentage is not 100% (excluding directors'
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of the Parent, the Borrower and each Borrower
Subsidiary are validly issued and outstanding and fully paid and nonassessable
and all such shares and other equity interests indicated on Schedule 6.2 as
owned by Holdings, the Parent, the Borrower or the Borrower Subsidiaries are
owned, beneficially and of record, by Holdings, the Parent, the Borrower or the
applicable Borrower Subsidiary free and clear of all Liens other than Liens
permitted by Section 8.8(i) hereof. There are no outstanding commitments or
other obligations of the Parent, the Borrower or any Borrower Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Parent,
the Borrower or any Borrower Subsidiary.

Section 6.3. Authority and Validity of Obligations. The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it.
Holdings, the Parent and each Borrower Subsidiary has full right and authority
to enter into the Loan Documents executed by it, to guarantee the Obligations,
and to perform all of its obligations under the Loan Documents executed by it.
The Loan Documents delivered by Holdings, the Parent, the Borrower and the
Borrower Subsidiaries have been duly authorized, executed, and delivered by such
Persons and constitute valid and binding obligations of Holdings, the Parent,
the Borrower and the Borrower Subsidiaries enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors' rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by Holdings, the Parent, the Borrower or any
Borrower Subsidiary of any of the matters and things herein or therein provided
for, (a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon Holdings, the Parent, the
Borrower or any Borrower Subsidiary or any provision of the organizational
documents (e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of Holdings, the Parent,
the Borrower or any Borrower Subsidiary, (b) contravene or constitute a default
under any covenant, indenture or agreement of or affecting Holdings, the Parent,
the Borrower or any Borrower Subsidiary or any of their Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of Holdings, the Parent, the
Borrower or any Borrower Subsidiary.

Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Loans to finance commercial customer margin calls at various futures and
options exchange clearinghouses. None of Holdings, the Parent, the Borrower nor
any Borrower Subsidiary is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan or any other extension of credit made hereunder
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. Margin
stock (as hereinabove defined) constitutes less than 25% of the assets of
Holdings, Parent, the Borrower and the Borrower Subsidiaries which are subject
to any limitation on sale, pledge or other restriction hereunder.



Section 6.5. Financial Reports. Each of (i) the audit report of the Borrower for
the fiscal year ending August 31, 2009, including a balance sheet, profit and
loss statement and statement of application of funds as of and for the period
ending August 31, 2009, (ii) CFTC Form 1-FR of the Borrower dated March 31,
2010, and (iii) Securities and Exchange 10Q filing for the fiscal quarter of
Holdings ended March 31, 2010, have been prepared in accordance with generally
accepted accounting principles (except that interim statements omit any
footnotes to the information contained therein and do not reflect certain
adjustments which would be reflected on the annual certified financial
statements) on a basis consistent, except as otherwise noted therein, with that
of the previous fiscal year or period and fairly reflect the financial position
of the undersigned as of the dates thereof, and the results of operations for
the periods covered thereby. None of Holdings, the Parent, the Borrower nor any
Borrower Subsidiary has contingent liabilities which are material to it other
than as indicated on such financial statements or, with respect to future
periods, on the financial statements furnished pursuant to Section 8.5 hereof.



Section 6.6. No Material Adverse Change. Since March 31, 2010, there has been no
material adverse change in the condition, financial or otherwise, of the
Borrower or any Guarantor, except those occurring in the ordinary course of
business or disclosed in the financial reports identified in Section 6.5 hereof
or another form of written disclosure to the Lenders prior to the date of this
Agreement.

Section 6.7. Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Borrower only
represents that the same were prepared on the basis of information and estimates
the Borrower believed to be reasonable.

Section 6.8. Trademarks, Franchises, and Licenses. Holdings, the Parent, the
Borrower and the Borrower Subsidiaries own, possess, or have the right to use
all necessary patents, licenses, franchises, trademarks, trade names, trade
styles, copyrights, trade secrets, know how, and confidential commercial and
proprietary information to conduct their businesses as now conducted, without
known conflict with any patent, license, franchise, trademark, trade name, trade
style, copyright or other proprietary right of any other Person.

Section 6.9. Governmental Authority and Licensing. Holdings, the Parent, the
Borrower and the Borrower Subsidiaries have received all licenses, permits, and
approvals of all federal, state, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same could reasonably be expected to have a Material Adverse
Effect. No investigation or proceeding which, if adversely determined, could
reasonably be expected to result in revocation or denial of any material
license, permit or approval is pending or, to the knowledge of the Borrower,
threatened.

Section 6.10. Good Title. Holdings, the Parent, the Borrower and the Borrower
Subsidiaries have good and defensible title (or valid leasehold interests) to
their assets as reflected on the most recent consolidated balance sheet of
Holdings, the Parent, the Borrower and the Borrower Subsidiaries furnished to
the Administrative Agent and the Lenders (except for sales of assets in the
ordinary course of business), subject to no Liens other than such thereof as are
permitted by Section 8.8 hereof.

Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against Holdings, the Parent, the Borrower
or any Borrower Subsidiary or any of their Property which if adversely
determined, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Items disclosed in the financial reports
identified in Section 6.5 and in Holdings' Securities and Exchange 10-K filing
for the fiscal year ended September 30, 2009 are not reasonably expected to have
a Material Adverse Effect.

Section 6.12. Taxes. All material tax returns required to be filed by Holdings,
the Parent, the Borrower or any Borrower Subsidiary in any jurisdiction have, in
fact, been filed, and all material taxes, assessments, fees, and other
governmental charges upon Holdings, the Parent, the Borrower or any Borrower
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided. None of Holdings, the Parent nor the Borrower
knows of any proposed additional tax assessment against it or the Borrower
Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts. Adequate provisions in accordance with GAAP for taxes on
the books of Holdings, the Parent, the Borrower and each Borrower Subsidiary
have been made for all open years, and for its current fiscal period.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by Holdings, the
Parent, the Borrower or any Borrower Subsidiary of any Loan Document, except for
such approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect.

Section 6.14. Affiliate Transactions. Neither the Borrower nor any Borrower
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than with Agora-X, LLC, Farmers Commodities Transportation Company or any
Wholly-owned Subsidiary of the Borrower) on terms and conditions which are less
favorable to Holdings the Parent, the Borrower or such Borrower Subsidiary than
would be usual and customary in similar contracts or agreements between Persons
not affiliated with each other.

Section 6.15. Investment Company. None of Holdings, the Parent, the Borrower nor
any Borrower Subsidiary is an "investment company" or a company "controlled" by
an "investment company" within the meaning of the Investment Company Act of
1940, as amended.

Section 6.16. ERISA

. Holdings, the Parent and the Borrower and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. None of Holdings, the Parent, the Borrower nor any
Borrower Subsidiary has any contingent liabilities with respect to any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.



Section 6.17. Compliance with Laws. Holdings, the Parent, the Borrower and the
Borrower Subsidiaries are in compliance with the requirements of all federal,
state and local laws, rules and regulations applicable to or pertaining to their
Property or business operations (including, without limitation, the Occupational
Safety and Health Act of 1970, the Americans with Disabilities Act of 1990, and
laws and regulations establishing quality criteria and standards for air, water,
land and toxic or hazardous wastes and substances), where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. None of Holdings, the Parent, the Borrower
nor any Borrower Subsidiary has received notice to the effect that its
operations are not in compliance with any of the requirements of applicable
federal, state or local environmental, health, and safety statutes and
regulations or is the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, where any such non-compliance
or remedial action, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 6.18. Other Agreements. None of Holdings, the Parent, the Borrower nor
any Borrower Subsidiary is in default under the terms of any covenant, indenture
or agreement of or affecting such Person or any of its Property, which default
if uncured could reasonably be expected to have a Material Adverse Effect.

Section 6.19. Solvency. Holdings, the Parent, the Borrower and the Borrower
Subsidiaries are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.

Section 6.20. No Broker Fees. No broker's or finder's fee or commission will be
payable with respect hereto or any of the transactions contemplated thereby; and
the Borrower hereby agrees to indemnify the Administrative Agent and the Lenders
against, and agree that they will hold the Administrative Agent and the Lenders
harmless from, any claim, demand, or liability for any such broker's or finder's
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys' fees) arising in connection with any
such claim, demand, or liability.

Section 6.21. No Default. No Default or Event of Default has occurred and is
continuing.

Section 6.22. OFAC. (a) The Borrower is in compliance with the requirements of
all OFAC Sanctions Programs applicable to it, (b) each of Holdings, the Parent
and Borrower Subsidiary is in compliance with the requirements of all OFAC
Sanctions Programs applicable to Holdings, the Parent or such Borrower
Subsidiary, (c) the Borrower has provided to the Administrative Agent and the
Lenders all information regarding Holdings, the Parent, the Borrower and its
Affiliates and Borrower Subsidiaries necessary for the Administrative Agent and
the Lenders to comply with all applicable OFAC Sanctions Programs, and (d) to
the best of the Borrower's knowledge, none of Holdings, the Parent, the Borrower
nor any of their Affiliates or Borrower Subsidiaries is, as of the date hereof,
named on the current OFAC SDN List.

Section 7. Conditions Precedent.

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct as of said time, except to
the extent the same expressly relate to an earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event; and

(c) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent or any Lender (including, without limitation, Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect.

Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by the Borrower on the date on such Credit Event as to the facts
specified in subsections (a) and (b), of this Section; provided, however, that
the Lenders may continue to make advances under the Credit, in the sole
discretion of the Lenders, notwithstanding the failure of the Borrower to
satisfy one or more of the conditions set forth above and any such advances so
made shall not be deemed a waiver of any Default or Event of Default or other
condition set forth above that may then exist.

Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrower, the Guarantors, and the Lenders;

(b) if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender's duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.11 hereof;

(c) the Administrative Agent shall have received copies of the Borrower's and
each Guarantor's articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;

(d) the Administrative Agent shall have received copies of resolutions of the
Borrower's and each Guarantor's Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on the Borrower's and each
Guarantor's behalf, all certified in each instance by its Secretary or Assistant
Secretary;

(e) the Administrative Agent shall have received copies of the certificates of
good standing for the Borrower and each Guarantor (dated no earlier than 30 days
prior to the date hereof) from the office of the secretary of the state of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization;

(f) the Administrative Agent shall have received a list of the Borrower's
Authorized Representatives;

(g) the Administrative Agent shall have received the initial fees called for by
Section 2.1(b) hereof;

(h) each Lender shall have received such evaluations and certifications as it
may reasonably require in order to satisfy itself as to the financial condition
of the Borrower and the Guarantors, and the lack of material contingent
liabilities of the Borrower and the Guarantors;

(i) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Property of the Borrower and each
Guarantor evidencing the absence of Liens on its Property except as permitted by
Section 8.8 hereof;



(j) the Administrative Agent shall have received pay-off and lien release
letters from secured creditors of the Borrower and the Parent setting forth,
among other things, the total amount of indebtedness outstanding and owing to
them (or outstanding letters of credit issued for the account of the Borrower or
the Parent) and containing an undertaking to cause to be delivered to the
Administrative Agent UCC termination statements and any other lien release
instruments necessary to release their Liens on the assets of the Borrower and
the Parent, which pay-off and lien release letters shall be in form and
substance acceptable to the Administrative Agent;



(k) the Administrative Agent shall have received the favorable written opinion
of counsel to the Borrower and each Guarantor, in form and substance
satisfactory to the Administrative Agent;

(l) the Administrative Agent shall have received copies of all documents
evidencing subordinated debt and the preferred equity of the Borrower and the
Parent, each of which shall be in form and substance acceptable to the Agent;

(m) no material adverse change in the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrower or
any Guarantor shall have occurred since March 31, 2010;

(n) the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower and each Guarantor; and

(o) the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.

Section 8. Covenants.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 12.13 hereof:

Section 8.1. Maintenance of Business. Holdings, the Parent and the Borrower
shall, and shall cause each Borrower Subsidiary to, preserve and maintain its
existence, except as otherwise provided in Section 8.10 hereof. Holdings, the
Parent and the Borrower shall, and shall cause each Borrower Subsidiary to,
preserve and keep in force and effect all licenses, permits, franchises,
approvals, patents, trademarks, trade names, trade styles, copyrights, and other
proprietary rights necessary to the proper conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse Effect.

Section 8.2. Maintenance of Properties.

Holdings, the Parent and the Borrower shall, and shall cause each Borrower
Subsidiary to, maintain, preserve, and keep its property, plant, and equipment
in good repair, working order and condition (ordinary wear and tear excepted),
and shall from time to time make all needful and proper repairs, renewals,
replacements, additions, and betterments thereto so that at all times the
efficiency thereof shall be fully preserved and maintained, except (i) to the
extent that, in the reasonable business judgment of such Person, any such
Property is no longer necessary for the proper conduct of the business of such
Person or (ii) where failure to do so could reasonably be expected to have a
Material Adverse Effect.



Section 8.3. Taxes and Assessments. Holdings, the Parent and the Borrower shall
duly pay and discharge, and shall cause each Borrower Subsidiary to duly pay and
discharge, all taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves are provided
therefor.

Section 8.4. Insurance. Holdings, the Parent and the Borrower shall insure and
keep insured, and shall cause each Borrower Subsidiary to insure and keep
insured, with good and responsible insurance companies, all insurable Property
owned by it which is of a character usually insured by Persons similarly
situated and operating like Properties against loss or damage from such hazards
and risks, and in such amounts, as are insured by Persons similarly situated and
operating like Properties; and Holdings, the Parent and the Borrower shall
insure, and shall cause each Borrower Subsidiary to insure, such other hazards
and risks (including, without limitation, business interruption, employers' and
public liability risks) with good and responsible insurance companies as and to
the extent usually insured by Persons similarly situated and conducting similar
businesses. The Borrower shall, upon the request of the Administrative Agent,
furnish to the Administrative Agent and the Lenders a certificate setting forth
in summary form the nature and extent of the insurance maintained pursuant to
this Section.

Section 8.5. Financial Reports. Holdings, the Parent and the Borrower shall, and
shall cause each Borrower Subsidiary to, maintain a standard system of
accounting in accordance with GAAP and shall furnish to the Administrative
Agent, each Lender and each of their duly authorized representatives such
information respecting the business and financial condition of Holdings, the
Parent, the Borrower and each Borrower Subsidiary as the Administrative Agent or
such Lender may reasonably request; and without any request, shall furnish to
the Administrative Agent and the Lenders:

(a)(i) as soon as available, and in any event no later than 45 days after the
last day of each calendar month, a copy of the Borrower's financial statements
and reports for each month accounting period consisting of a CFTC Form1-FR-FCM
including a profit and loss statement of the Borrower prepared by the Borrower
as of the end of and for such period in accordance with GAAP consistently
applied and certified by the chief financial officer of the Borrower;

(a)(ii) as soon as available, and in any event no later than 60 days after the
last day of each fiscal quarter of each fiscal year of Holdings, a copy of the
consolidated and consolidating balance sheet of Holdings and its Subsidiaries as
of the last day of such fiscal quarter and the consolidated and consolidating
statements of income, retained earnings, and cash flows of Holdings and its
Subsidiaries for the fiscal quarter and for the fiscal year-to-date period then
ended, each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year, prepared by Holdings
in accordance with GAAP (subject to the absence of footnote disclosures and
year-end audit adjustments) and certified to by its chief financial officer or
another officer of Holdings acceptable to the Administrative Agent;

(b)(i) as soon as available, and in any event no later than 90 days after the
last day of each fiscal year of the Borrower, a copy of the Parent's and the
Borrower's annual audited financial statements (including a balance sheet and
profit and loss statement) for each fiscal year, audited by an independent
public accountants of nationally recognized standing, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Parent, the Borrower and the Borrower Subsidiaries and the unconsolidated
financial condition of the Borrower as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

(b)(ii) as soon as available, and in any event no later than 90 days after the
last day of each fiscal year of Holdings, a copy of the consolidated balance
sheet of Holdings and its Subsidiaries as of the last day of the fiscal year
then ended and the consolidated statements of income, retained earnings, and
cash flows of Holdings and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied by an unqualified
opinion of a firm of independent public accountants of recognized national
standing, selected by Holdings and reasonably satisfactory to the Administrative
Agent and the Required Lenders, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of Holdings and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;

(c) within the period provided in subsection (b) above, the written statement of
the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;

(d) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of Holdings, the Parent's, the Borrower's or any Borrower
Subsidiary's operations and financial affairs given to it by its independent
public accountants;

(e) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by Holdings, the Parent, the
Borrower or any Borrower Subsidiary to its stockholders or other equity holders,
and copies of each regular, periodic or special report, registration statement
or prospectus (including all Form 10-K, Form 10-Q and Form 8-K reports) filed by
Holdings, the Parent, the Borrower or any Borrower Subsidiary with any
securities exchange or the Securities and Exchange Commission or any successor
agency;

(f) promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of Holdings, the Parent, the Borrower or any
Borrower Subsidiary or of notice of any material noncompliance with any
applicable law, regulation or guideline relating to Holdings, the Parent, the
Borrower or any Borrower Subsidiary, or its business;

(g) as soon as available, and in any event no later than 30 days after the end
of each fiscal year of the Borrower, a copy of the Borrower's operating budget
for the following fiscal year, such operating budget to show the Borrower's
projected revenues and expenses on a quarter-by-quarter basis and shall include
a summary of all assumptions made in preparing such operating budget;

(h) promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, the Parent or Holdings, notice of any
Change of Control;

(i) promptly after knowledge thereof shall have come to the attention of any
responsible officer of Holdings, the Parent or the Borrower, written notice of
(i) any threatened or pending litigation or governmental or arbitration
proceeding or labor controversy against Holdings, the Parent, the Borrower or
any Borrower Subsidiary or any of their Property which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect, (ii) the
occurrence of any Default or Event of Default hereunder or (ii) any condition
exists or the occurrence of any Material Adverse Effect; and

(j) with each of the financial statements delivered pursuant to
subsections (a)(i) (for the months March, June, September and December of each
year) and (b) above, a written certificate in the form attached hereto as
Exhibit C signed by the chief financial officer of the Borrower or another
officer of the Borrower acceptable to the Administrative Agent to the effect
that to the best of such officer's knowledge and belief no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by Holdings, the Parent, the Borrower or any Borrower Subsidiary to
remedy the same. Such certificate shall also set forth the calculations
supporting such statements in respect of Section 8.21 hereof.

Section 8.6. Inspection. Holdings, the Parent and the Borrower shall, and shall
cause each Borrower Subsidiary to, permit the Administrative Agent, each Lender,
and each of their duly authorized representatives and agents to visit and
inspect any of its Property, corporate books, and financial records, to examine
and make copies of its books of accounts and other financial records, and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers, employees and independent public accountants (and by this
provision the Borrower hereby authorizes such accountants to discuss with the
Administrative Agent and such Lenders the finances and affairs of the Borrower
and the Borrower Subsidiaries) at such reasonable times and intervals as the
Administrative Agent or any such Lender may designate and, so long as no Default
or Event of Default exists, with reasonable prior notice to the Borrower.

Section 8.7. Borrowings and Guaranties. Neither the Parent nor the Borrower
shall, nor shall it permit any Borrower Subsidiary to, issue, incur, assume,
create or have outstanding any Indebtedness for Borrowed Money, or directly or
indirectly be or become liable as endorser, guarantor or surety for any
Indebtedness for Borrowed Money of any other Person, or otherwise assure a
creditor of another against loss with respect to Indebtedness for Borrowed
Money, or subordinate any claim or demand it may have to the claim or demand of
any other Person; provided, however, that the foregoing shall not restrict nor
operate to prevent:

(a) the Obligations of the Parent, the Borrower and the Borrower Subsidiaries
owing to the Administrative Agent and the Lenders (and their Affiliates);

(b) Indebtedness for Borrowed Money of the Parent and the Borrower and
guarantees of Indebtedness for Borrowed Money and other assurances against loss
by the Parent and the Borrower existing as of the Closing Date and disclosed in
the financial statements delivered to the Lenders prior to the Closing Date;

(c) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(d) the Subordinated Debt;

(e) guarantees by the Parent of introducing brokers made in the ordinary course
of business;

(f) cross margin loan facilities granted to the Borrower by forex counterparties
used to margin forex futures positions in an omnibus futures account of the
Borrower at the forex counterparty on the basis of offsetting cash positions at
the same counterparty;

(g) the guaranty by the Parent of Holdings' obligations under Holdings' Credit
Facility; and

(h) Indebtedness for Borrowed Money of the Parent and guarantees not otherwise
permitted hereunder not to exceed $10,000,000 at any one time.

Section 8.8. Liens. Neither the Parent nor the Borrower shall, nor shall they
permit any Borrower Subsidiary to, create, incur or permit to exist any Lien of
any kind on any Property owned by any such Person; provided, however, that the
foregoing shall not apply to nor operate to prevent:

(a) Liens arising by statute in connection with worker's compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Borrower Subsidiary is a party
or other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

(b) mechanics', workmen's, materialmen's, landlords', carriers' or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Parent, the Borrower and the Borrower Subsidiaries secured by
a pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $10,000,000 at any one time
outstanding;

(d) Liens disclosed in the Borrower's financial statements for the fiscal
quarter ended August 31, 2009;

(e) pledges of securities or commodity positions and exchange memberships or
clearing corporation stock in the ordinary course of the Parent's, the
Borrower's or such Borrower Subsidiary's business;

(f) required deposits maintained with commodity or securities exchanges or their
associated clearing corporations in the ordinary course of the Parent's, the
Borrower's or such Borrower Subsidiary's business;

(g) the interest of lessors under Capital Leases or operating leases;

(h) Liens created solely for the purpose of securing indebtedness permitted by
Section 8.7(f) hereof, provided that no such lien shall extend to any property
of the Borrower or any Borrower Subsidiary; and

(i) Liens on all of the Parent's membership interest in the Borrower to secure
the guaranty permitted by Section 8.7(g) hereof.

Section 8.9. Investments, Acquisitions, Loans and Advances. Neither the Parent
nor the Borrower shall, nor shall it permit any Borrower Subsidiary to, directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees in the ordinary course of business), any other Person, or acquire all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

(b) investments in commercial paper rated at least P-1 by Moody's and at least
A-1 by S&P maturing within one year of the date of issuance thereof;

(c) investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

(f) any other investments in assets allowed for the investment of customer funds
under the regulations of the CFTC;

(g) the Parent's investment in its Subsidiaries (including the Borrower) and the
Borrower's investments in the Borrower Subsidiaries;

(h) the Borrower's loans and advances to Holdings so long as (i) no Default or
Event of Default has occurred and is continuing and (ii) the Borrower is in
compliance with Section 8.21 hereof after giving effect to any such loan or
advance;

(i) intercompany receivables owing by Holdings to the Borrower or the Parent so
long as (i) such receivables are in the ordinary course of business which are
not more than forty-five (45) days past due and (ii) such receivables do not
exceed $10,000,000 in the aggregate at any one time;

(j) other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $2,000,000 in the aggregate
at any one time outstanding; and

(k) the acquisition of all or any substantial part of the assets or business of
any other Person (other than the Borrower or the Parent) or division thereof so
long as the aggregate amount of such acquisition, when taken together with
acquisitions by merger or consolidation permitted by Section 8.10 hereof, does
not exceed $100,000,000 in value in the aggregate during the term of this
Agreement.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 8.10. Mergers, Consolidations and Sales. Neither the Parent nor the
Borrower shall, nor shall they permit any Borrower Subsidiary to, be a party to
any merger or consolidation, or sell, transfer, lease or otherwise dispose of
all or substantially all of its Property, including any disposition of
substantially all of its Property as part of a sale and leaseback transaction,
or in any event sell or discount (with or without recourse) any of its notes or
accounts receivable; provided, however, that this Section shall not apply to nor
operate to prevent the merger or consolidation by the Parent or Borrower with
any Person, firm or corporation (other than the Borrower or the Parent), to the
extent such transactions, when taken together with acquisitions permitted by
Section 8.9(k) hereof do not exceed $100,000,000 in value in the aggregate
during the term of this Agreement and with respect to any such merger or
consolidation, the Parent or the Borrower (as applicable) is the entity
surviving the merger or consolidation.

Section 8.11. Maintenance of Borrower Subsidiaries. (a) Holdings, the Parent or
the Borrower shall not assign, sell or transfer, nor shall they permit any
Borrower Subsidiary to issue, assign, sell or transfer, any shares of capital
stock or other equity interests of Parent, the Borrower or a Borrower
Subsidiary; provided, however, that the foregoing shall not operate to prevent
(a) the issuance, sale, and transfer to any person of any shares of capital
stock of Parent, the Borrower or a Borrower Subsidiary solely for the purpose of
qualifying, and to the extent legally necessary to qualify, such person as a
director of such Borrower Subsidiary, (b) any transaction permitted by
Section 8.10 above and (c) the pledge of the Parent's membership interest in the
Borrower permitted by Section 8.8(i) hereof.

(b) In the event that any Immaterial Borrower Subsidiary has assets in excess of
$500,000, the Borrower shall promptly cause such Borrower Subsidiary to comply
with the requirements of Section 4 hereof.



Section 8.12. Dividends and Certain Other Restricted Payments. Neither the
Parent nor the Borrower shall, nor shall they permit any Borrower Subsidiary to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends or distributions payable solely in its capital stock or other
equity interests) or (b) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same (collectively
referred to herein as "Restricted Payments"); provided, however, that the
foregoing shall not operate to prevent the making of dividends or distributions
if (A) such dividend or distribution is permitted under all rules and
regulations applicable to the Parent, the Borrower or such Borrower Subsidiary,
(B) no Default or Event of Default exists or would result from making such
dividend or distribution and (C) the Borrower is in compliance with Section 8.21
hereof after giving effect to such dividend or distribution.



Section 8.13. ERISA. Holdings, the Parent and the Borrower shall, and shall
cause each Borrower Subsidiary to, promptly pay and discharge all obligations
and liabilities arising under ERISA of a character which if unpaid or
unperformed could reasonably be expected to result in the imposition of a Lien
against any of its Property. Holdings, the Parent and the Borrower shall, and
shall cause each Borrower Subsidiary to, promptly notify the Administrative
Agent and each Lender of: (a) the occurrence of any reportable event (as defined
in ERISA) with respect to a Plan, (b) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(c) its intention to terminate or withdraw from any Plan, and (d) the occurrence
of any event with respect to any Plan which would result in the incurrence by
Holdings, the Parent, the Borrower or any Borrower Subsidiary of any material
liability, fine or penalty, or any material increase in the contingent liability
of Holdings, the Parent, the Borrower or any Borrower Subsidiary with respect to
any post-retirement Welfare Plan benefit.

Section 8.14. Compliance with Laws. Holdings, the Parent and the Borrower shall,
and shall cause each Borrower Subsidiary to, comply in all respects with the
requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders (including but not limited to all Environmental Laws)
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

Section 8.15. Burdensome Contracts With Affiliates. The Borrower shall not, nor
shall it permit any Borrower Subsidiary to, enter into any contract, agreement
or business arrangement with any of its Affiliates (other than with Agora-X,
LLC, Farmers Commodities Transportation Company or any Wholly-owned Subsidiary
of the Borrower) on terms and conditions which are less favorable to Holdings,
the Parent, the Borrower or such Borrower Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other.

Section 8.16. No Changes in Fiscal Year. The fiscal year of Holdings, the
Parent, the Borrower and the Borrower Subsidiaries ends on September 30 of each
year; and none of Holdings, the Parent nor the Borrower shall not, nor shall it
permit any Borrower Subsidiary to, change its fiscal year from its present
basis.

Section 8.17. Formation of Borrower Subsidiaries. Promptly upon the formation or
acquisition of any Domestic Borrower Subsidiary, the Borrower shall provide the
Administrative Agent and the Lenders notice thereof and timely comply with the
requirements of Section 4 hereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Borrower Subsidiary). Holdings, the Parent
or the Borrower shall not, nor shall it permit any Borrower Subsidiary to, form
or acquire any Foreign Borrower Subsidiary.

Section 8.18. Change in the Nature of Business. Holdings, the Parent or the
Borrower shall not, nor shall it permit any Borrower Subsidiary to, engage in
any business or activity if as a result the general nature of the business of
Holdings, the Parent, the Borrower or any Borrower Subsidiary would be changed
in any material respect from the general nature of the business engaged in by it
as of the Closing Date; provided, that it shall not be a change in the general
nature of the business if any Immaterial Subsidiary ceases operations, is merged
with the Borrower or another Borrower Subsidiary, or is dissolved.

Section 8.19. Use of Proceeds. The Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4 hereof.



Section 8.20. No Restrictions. Except as disclosed to the Lenders or as
otherwise provided herein, Holdings, the Parent or the Borrower shall not, nor
shall it permit any Borrower Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of Holdings, the Parent,
the Borrower or any Borrower Subsidiary to: (a) pay dividends or make any other
distribution on Holdings', the Parent's the Borrower's or any Borrower
Subsidiary's capital stock or other equity interests owned by the Parent, the
Borrower or any other Borrower Subsidiary, (b) pay any indebtedness owed to
Holdings, the Parent, the Borrower or any other Borrower Subsidiary, (c) make
loans or advances to Holdings, the Parent, the Borrower or any other Borrower
Subsidiary, (d) transfer any of its Property to Holdings, the Parent, the
Borrower or any other Borrower Subsidiary, or (e) guarantee the Obligations as
required by the Loan Documents.



Section 8.21. Financial Covenants. (a) Tangible Net Worth. The Borrower shall at
all times maintain a Tangible Net Worth of at least $80,000,000.

(b) Maximum Net Loss. The Borrower shall not, as of the last day of each
calendar month, permit Net Income for the twelve calendar months then ended to
be less than ($20,000,000).

(c) Net Capital. The Borrower's Excess Net Capital as defined and computed in
the matter set forth in Commodity Futures Trading Commission Form 1-FR-FCM
Statement of the Computation of the Minimum Capital Requirements (line 23 of
such statement) as is in effect on the date hereof shall not be less than
$15,000,000.

Section 8.22. Settlement and Clearing Accounts. The Borrower shall maintain all
of its exchange settlement and clearing accounts with the Administrative Agent
or one of the Affiliates or another depository satisfactory to the
Administrative Agent.



Section 8.23. Compliance with OFAC Sanctions Programs. (a) Each of Holdings, the
Parent, the Borrower shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to Holdings, the Parent, the Borrower and shall
cause each of the Borrower Subsidiaries to comply with the requirements of all
OFAC Sanctions Programs applicable to such Borrower Subsidiary.



(b) Each of Holdings, the Parent, the Borrower shall provide the Administrative
Agent and the Lenders any information regarding Holdings, the Parent, the
Borrower, their Affiliates, and the Borrower Subsidiaries necessary for the
Administrative Agent and the Lenders to comply with all applicable OFAC
Sanctions Programs; subject however, in the case of Affiliates, to the
Borrower's ability to provide information applicable to them.

(c) If any of Holdings, the Parent or the Borrower obtains actual knowledge or
receives any written notice that any of Holdings, the Parent or the Borrower,
any Affiliate or any Borrower Subsidiary is named on the then current OFAC SDN
List (such occurrence, an "OFAC Event"), the Borrower shall promptly (i) give
written notice to the Administrative Agent and the Lenders of such OFAC Event,
and (ii) comply with all applicable laws with respect to such OFAC Event
(regardless of whether the party included on the OFAC SDN List is located within
the jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and Holdings, the Parent and the Borrower hereby authorize and consent
to the Administrative Agent and the Lenders taking any and all steps the
Administrative Agent or the Lenders deem necessary, in their sole but reasonable
discretion, to avoid violation of all applicable laws with respect to any such
OFAC Event, including the requirements of the OFAC Sanctions Programs (including
the freezing and/or blocking of assets and reporting such action to OFAC).

Section 9. Events of Default and Remedies.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an "Event of Default" hereunder:

(a) default in the payment when due of all or any part of the principal of or
interest on any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any fee or other Obligation payable
hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.14, 8.15, 8,16, 8.18, 8.19
or 8.21 hereof or of any;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
Holdings, the Parent or the Borrower or (ii) written notice thereof is given to
the Borrower by the Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any Guarantor takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;

(f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by Holdings, the Parent, the Borrower or any Borrower
Subsidiary aggregating in excess of $10,000,000, or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness for Borrowed Money
(whether or not such maturity is in fact accelerated), or any such Indebtedness
for Borrowed Money shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise);

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against Holdings, the Parent, the Borrower or any Borrower Subsidiary, or
against any of their Property, in an aggregate amount in excess of $10,000,000
(except to the extent fully covered by insurance pursuant to which the insurer
has accepted liability therefor in writing), and which remains undischarged,
unvacated, unbonded or unstayed for a period of 30 days;

(h) Holdings, the Parent, the Borrower or any Borrower Subsidiary, or any member
of its Controlled Group, shall fail to pay when due an amount or amounts
aggregating in excess of $10,000,000 which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$10,000,000 (collectively, a "Material Plan") shall be filed under Title IV of
ERISA by Holdings, the Parent, the Borrower or any Borrower Subsidiary, or any
other member of its Controlled Group, any plan administrator or any combination
of the foregoing; or the PBGC shall institute proceedings under Title IV of
ERISA to terminate or to cause a trustee to be appointed to administer any
Material Plan or a proceeding shall be instituted by a fiduciary of any Material
Plan against Holdings, the Parent, the Borrower or any Borrower Subsidiary, or
any member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

(i) any Change of Control shall occur;

(j) Holdings, the Parent, the Borrower or any Borrower Subsidiary shall (i) have
entered involuntarily against it an order for relief under the United States
Bankruptcy Code, as amended, (ii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make an assignment for the
benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any action in furtherance of any matter described in
parts (i) through (v) above, or (vii) fail to contest in good faith any
appointment or proceeding described in Section 9.1(k) hereof;

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any of Holdings, the Parent, the Borrower or any Borrower
Subsidiary, or any substantial part of any of its Property, or a proceeding
described in Section 9.1(j)(v) shall be instituted against Holdings, the
Borrower or any Borrower Subsidiary, and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 60 days; or

(l) the membership of the Borrower on any commodities exchange or the status of
the Borrower as a clearing member of any commodities exchange that has clearing
members shall be terminated, revoked or suspended for any reason (other than the
voluntary withdrawal by the Borrower from membership on any such exchange) or
the registration of the Borrower as a futures commission merchant with the CFTC
shall be suspended, revoked or terminated for any reason or the Borrower shall
fail to comply with the minimum capital requirements of the CFTC and such
failure to comply with the minimum capital requirements continues for five (5)
Business Days.

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
the Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof); and
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate.

Section 9.4. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

Section 10. The Administrative Agent.

Section 10.1. Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints Bank of Montreal as the Administrative Agent under the Loan
Documents and hereby authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. The Lenders
expressly agree that the Administrative Agent is not acting as a fiduciary of
the Lenders in respect of the Loan Documents, the Borrower or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Administrative Agent or any of the Lenders except as
expressly set forth herein.

Section 10.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term "Lender" as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).

Section 10.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.4. Unless and until
the Required Lenders give such direction, the Administrative Agent may (but
shall not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders. In no event, however,
shall the Administrative Agent be required to take any action in violation of
applicable law or of any provision of any Loan Document, and the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender, or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

Section 10.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section 10.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of Holdings, the
Parent, the Borrower or any Borrower Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document; and the Administrative Agent makes no representation of any kind or
character with respect to any such matter mentioned in this sentence. The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Lenders, the Borrower, or any other Person for the default
or misconduct of any such agents or attorneys-in-fact selected with reasonable
care. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender, and based upon such information, investigations and inquiries as it
deems appropriate, made its own credit analysis and decision to extend credit to
the Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of Holdings, the Parent, the Borrower and the Borrower Subsidiaries, and the
Administrative Agent shall have no liability to any Lender with respect thereto.

Section 10.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

Section 10.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, and the Borrower. Upon any such resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent's giving of
notice of resignation then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which may be any Lender
hereunder or any commercial bank, or an Affiliate of a commercial bank, having
an office in the United States of America and having a combined capital and
surplus of at least $200,000,000. Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents, and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder. After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Section 10 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If the Administrative Agent
resigns and no successor is appointed, the rights and obligations of such
Administrative Agent shall be automatically assumed by the Required Lenders and
the Borrower shall be directed to make all payments due each Lender hereunder
directly to such Lender.

Section 10.8. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The Swing Line
Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 10 with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Loans made
or to be made hereunder as fully as if the term "Administrative Agent", as used
in this Section 10, included the Swing Line Lender with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
such Swing Line Lender, as applicable.

Section 10.9. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
"syndication agents," "documentation agents," "book runners," "lead arrangers,"
"arrangers," or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

Section 11. The Guarantees.

Section 11.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, Holdings, the Parent and
each Borrower Subsidiary party hereto (including any Borrower Subsidiary
executing an Additional Guarantor Supplement in the form attached hereto as
Exhibit D or such other form acceptable to the Administrative Agent) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders and their Affiliates, the due and punctual
payment of all present and future Obligations including, but not limited to, the
due and punctual payment of principal of and interest on the Loans, and the due
and punctual payment of all other Obligations now or hereafter owed by the
Borrower under the Loan Documents, in each case as and when the same shall
become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including all interest,
costs, fees, and charges after the entry of an order for relief against the
Borrower or such other obligor in a case under the United States Bankruptcy Code
or any similar proceeding, whether or not such interest, costs, fees and charges
would be an allowed claim against the Borrower or any such obligor in any such
proceeding). In case of failure by the Borrower or other obligor punctually to
pay any Obligations, guaranteed hereby, each Guarantor hereby unconditionally
agrees to make such payment or to cause such payment to be made punctually as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, and as if such payment were made by the Borrower or
such obligor.

Section 11.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 11 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender or any other Person, whether or not arising in
connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;

(g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by the Borrower or other obligor or any other guarantor
of the principal of or interest on any Loan or any other amount payable under
the Loan Documents; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 11.

Section 11.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor's obligations under this Section 11 shall remain
in full force and effect until the Commitments are terminated and the principal
of and interest on the Loans and all other amounts payable by the Borrower and
the Guarantors under this Agreement and all other Loan Documents shall have been
paid in full. If at any time any payment of the principal of or interest on any
Loan or any other amount payable by the Borrower or other obligor or any
Guarantor under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy, or reorganization of the Borrower or
other obligor or of any guarantor, or otherwise, each Guarantor's obligations
under this Section 11 with respect to such payment shall be reinstated at such
time as though such payment had become due but had not been made at such time.

Section 11.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations shall have been paid in full subsequent to
the termination of all the Commitments. If any amount shall be paid to a
Guarantor on account of such subrogation rights at any time prior to the later
of (x) the payment in full of the Obligations and all other amounts payable by
the Borrower hereunder and the other Loan Documents and (y) the termination of
the Commitment such amount shall be held in trust for the benefit of the
Administrative Agent, and the Lenders (and their Affiliates) and shall forthwith
be paid to the Administrative Agent for the benefit of the Lenders (and their
Affiliates) or be credited and applied upon the Obligations whether matured or
unmatured, in accordance with the terms of this Agreement.

Section 11.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, or any other Person against the Borrower or other obligor,
another guarantor, or any other Person.

Section 11.6. Limit on Recovery

. Notwithstanding any other provision hereof, the right of recovery against each
Guarantor under this Section 11 shall not exceed $1.00 less than the lowest
amount which would render such Guarantor's obligations under this Section 11
void or avoidable under applicable law, including, without limitation,
fraudulent conveyance law.



Section 11.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower or such obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents,
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Administrative Agent made at the request of the Required Lenders.

Section 11.8. Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

Section 11.9. Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

Section 12. Miscellaneous.

Section 12.1. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 12.1(b) hereof, each payment by
the Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient) imposed by or
within the jurisdiction in which the Borrower or such Guarantor is domiciled,
any jurisdiction from which the Borrower or such Guarantor makes any payment, or
(in each case) any political subdivision or taxing authority thereof or therein.
If any such withholding is so required, the Borrower or such Guarantor shall
make the withholding, pay the amount withheld to the appropriate governmental
authority before penalties attach thereto or interest accrues thereon, and
forthwith pay such additional amount as may be necessary to ensure that the net
amount actually received by each Lender, and the Administrative Agent free and
clear of such taxes (including such taxes on such additional amount) is equal to
the amount which that Lender or the Administrative Agent (as the case may be)
would have received had such withholding not been made. If the Administrative
Agent or any Lender pays any amount in respect of any such taxes, penalties or
interest, the Borrower or such Guarantor shall reimburse the Administrative
Agent or such Lender for that payment on demand in the currency in which such
payment was made. If the Borrower or such Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender or Administrative Agent on
whose account such withholding was made (with a copy to the Administrative Agent
if not the recipient of the original) on or before the thirtieth day after
payment.

(b) U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the date the initial
Credit Event is made hereunder or, if later, the date such financial institution
becomes a Lender hereunder, two duly completed and signed copies of (i) either
Form W-8 BEN (relating to such Lender and entitling it to a complete exemption
from withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or Form
W-8 ECI (relating to all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of "portfolio interest", a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
shall submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by the Borrower
in a written notice, directly or through the Administrative Agent, to such
Lender and (ii) required under then-current United States law or regulations to
avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents or the Obligations. Upon the request of the Borrower or the
Administrative Agent, each Lender that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent a certificate to the effect that it is such a United
States person.

(c) Inability of Lender to Submit Forms. If any Lender determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or the Administrative Agent any form or certificate that such Lender is
obligated to submit pursuant to subsection (b) of this Section 12.1 or that such
Lender is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Lender shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.

Section 12.2. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent, or any Lender, or on the part of the holder or holders
of any of the Obligations, in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
The rights and remedies hereunder of the Administrative Agent, the Lenders, and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

Section 12.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 12.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

Section 12.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 12.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans, including but not limited to
Section 12.15 hereof, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations.

Section 12.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
in excess of its ratable share of payments on all such Obligations then
outstanding to the Lenders, then such Lender shall purchase for cash at face
value, but without recourse, ratably from each of the other Lenders such amount
of the Loans, or participations therein, held by each such other Lenders (or
interest therein) as shall be necessary to cause such Lender to share such
excess payment ratably with all the other Lenders; provided, however, that if
any such purchase is made by any Lender, and if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest.

Section 12.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower, any Guarantor or the Administrative
Agent shall be addressed to its respective address or telecopier number set
forth below:



to the Borrower or any Guarantor:

FCStone, LLC
1251 NW Briarcliff Parkway, Suite 800

Kansas City, Missouri 64116

Attention: Bill Dunaway

Telephone: (816) 410-7129

Telecopy: (816) 410-7450

to the Administrative Agent:

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois 60603

Attention: Futures and Securities Division

Telephone: (312) 461-6751

Telecopy: (312) 765-8353



Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.

Section 12.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 12.10. Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Administrative Agent, and each of the Lenders, and the
benefit of their respective successors and assigns, including any subsequent
holder of any of the Obligations. The Borrower and the Guarantors may not assign
any of their rights or obligations under any Loan Document without the written
consent of all of the Lenders.

Section 12.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and/or Commitments held by such Lender at
any time and from time to time to one or more other Persons; provided that no
such participation shall relieve any Lender of any of its obligations under this
Agreement, and, provided, further that no such participant shall have any rights
under this Agreement except as provided in this Section, and the Administrative
Agent shall have no obligation or responsibility to such participant. Any
agreement pursuant to which such participation is granted shall provide that the
granting Lender shall retain the sole right and responsibility to enforce the
obligations of the Borrower under this Agreement and the other Loan Documents
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of the Loan Documents, except that such agreement may
provide that such Lender will not agree to any modification, amendment or waiver
of the Loan Documents that would reduce the amount of or postpone any fixed date
for payment of any Obligation in which such participant has an interest. The
Borrower authorizes each Lender to disclose to any participant or prospective
participant under this Section any financial or other information pertaining to
the Borrower or any Borrower Subsidiary.

Section 12.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender's rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if "Effective Date" is
specified in the Assignment and Acceptance, as of the Effective Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 12.12(a)(i)(B) and, in addition:

(a) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(b) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Credit
if such assignment is to a Person that is not a Lender with a Commitment in
respect of such facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

(d) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Holdings, Parent, Borrower or Borrower Subsidiary. No such
assignment shall be made to Holdings, the Parent, the Borrower or any of their
Affiliates or Borrower Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.11 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

(d) Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Commitments and Revolving Loans pursuant to
subsection (a) above, the Swing Line Lender may terminate the Swing Line. In the
event of such termination of the Swing Line, the Borrower shall be entitled to
appoint another Lender to act as the successor Swing Line Lender hereunder (with
such Lender's consent); provided, however, that the failure of the Borrower to
appoint a successor shall not affect the resignation of the Swing Line Lender.
If the Swing Line Lender terminates the Swing Line, it shall retain all of the
rights of the Swing Line Lender provided hereunder with respect to Swing Loans
made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 1.5 hereof.

Section 12.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and
(c) if the rights or duties of the Administrative Agent, or the Swing Line
Lender are affected thereby, the Administrative Agent, or the Swing Line Lender,
as applicable; provided that:

(i) no amendment or waiver pursuant to this Section 12.13 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any fee payable hereunder without the consent of the
Lender to which such payment is owing or which has committed to make such Loan
hereunder;

(ii) no amendment or waiver pursuant to this Section 12.13 shall, unless signed
by each Lender, extend the Termination Date, change the definition of Required
Lenders, change the provisions of this Section 12.13, release any material
guarantor (except as otherwise provided for in the Loan Documents), or affect
the number of Lenders required to take any action hereunder or under any other
Loan Document; and

(iii) no amendment to Section 11 hereof shall be made without the consent of the
Guarantor(s) affected thereby.

Section 12.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 12.15. Costs and Expenses; Indemnification. The Borrower agrees to pay
all out-of-pocket costs and expenses of the Administrative Agent in connection
with the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated.
The Borrower agrees to pay to the Administrative Agent, and each Lender, and any
other holder of any Obligations outstanding hereunder, all out-of-pocket costs
and expenses reasonably incurred or paid by the Administrative Agent, such
Lender, or any such holder, including reasonable attorneys' fees and
disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Guarantor as a debtor thereunder). The Borrower further agrees to indemnify the
Administrative Agent, each Lender, and any security trustee therefor, and their
respective directors, officers, employees, agents, financial advisors, and
consultants (each such Person being called an "Indemnitee") against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all reasonable fees and disbursements of counsel for any
such Indemnitee and all reasonable expenses of litigation or preparation
therefor, whether or not the Indemnitee is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan, other than those which arise
from the gross negligence or willful misconduct of the party claiming
indemnification. The Borrower, upon demand by the Administrative Agent, or a
Lender at any time, shall reimburse the Administrative Agent or such Lender for
any legal or other expenses (including, without limitation, all reasonable fees
and disbursements of counsel for any such Indemnitee) incurred in connection
with investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except if the same is directly due
to the gross negligence or willful misconduct of the party to be indemnified. To
the extent permitted by applicable law, neither the Borrower nor any Guarantor
shall assert, and each such Person hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or the other Loan Documents
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. The
obligations of the Borrower under this Section shall survive the termination of
this Agreement.

Section 12.16. Set-off

. In addition to any rights now or hereafter granted under the Loan Documents or
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender, each subsequent holder of any
Obligation, and each of their respective affiliates, is hereby authorized by the
Borrower and each Guarantor at any time or from time to time, without notice to
the Borrower, any Guarantor or to any other Person, any such notice being hereby
expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, and in
whatever currency denominated, but not including trust accounts) and any other
indebtedness at any time held or owing by that Lender, subsequent holder, or
affiliate, to or for the credit or the account of the Borrower or such
Guarantor, whether or not matured, against and on account of the Obligations of
the Borrower or such Guarantor to that Lender, or subsequent holder under the
Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender, or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have become due and payable pursuant to Section 9 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.



Section 12.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 12.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.

Section 12.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.



Section 12.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document ("Excess Interest"). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the "Maximum Rate"), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower's
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower's Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower's Obligations had the rate of interest not been limited to the Maximum
Rate during such period.



Section 12.21. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Borrower Subsidiaries shall only apply
during such times as the Borrower has one or more Borrower Subsidiaries. Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any Collateral Document, the covenants and
agreements contained herein being in addition to and not in substitution for the
covenants and agreements contained in the Collateral Documents.

Section 12.22. Lender's Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

Section 12.23. Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrower and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. The Borrower, the Guarantors,
the Administrative Agent and the Lenders hereby irrevocably waive any and all
right to trial by jury in any legal proceeding arising out of or relating to any
Loan Document or the transactions contemplated thereby.

Section 12.24. USA Patriot Act.

Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act") hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify, and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.



Section 12.25. Confidentiality. Each of the Administrative Agent and, the
Lenders severally agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Borrower Subsidiary and its
obligations, (g) with the prior written consent of the Borrower, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent or
any Lender on a non-confidential basis from a source other than the Borrower or
any Borrower Subsidiary or any of their directors, officers, employees or
agents, including accountants, legal counsel and other advisors, (i) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Loans or Commitments hereunder, or (j) to entities which compile
and publish information about the syndicated loan market, provided that only
basic information about the pricing and structure of the transaction evidenced
hereby may be disclosed pursuant to this subsection (j). For purposes of this
Section, "Information" means all information received from the Borrower or any
of the Borrower Subsidiaries or from any other Person on behalf of the Borrower
or any Borrower Subsidiary relating to the Borrower or any Borrower Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of the Borrower Subsidiaries or from
any other Person on behalf of the Borrower or any of the Borrower Subsidiaries.

Section 12.26. Removal of Lenders and Assignment of Interests.

(a) Removal of Lenders and Assignment of Interests. Bank of America, N.A. (the
"Departing Lender") hereby agrees to sell and assign without representation,
recourse, or warranty (except that the Departing Lender represents it has
authority to execute and deliver this Agreement and sell its Obligations
contemplated hereby, which Obligations are owned by the Departing Lender free
and clear of all Liens), and upon the satisfaction of the conditions precedent
set forth in Section 7.2 hereof the Lenders hereby agree to purchase, 100% of
the Departing Lender's outstanding Obligations under the Existing Credit
Agreement and the Loan Documents (including, without limitation, all of the
indebtedness evidenced by the Note (if any) held by the Departing Lender) for a
purchase price equal to the outstanding principal balance of Loans and accrued
but unpaid interest and fees owed to the Departing Lender under the Existing
Credit Agreement as of the Closing Date, which purchase price shall be paid in
immediately available funds on the Closing Date. Such purchases and sales shall
be arranged through the Administrative Agent and the Departing Lender hereby
agrees to execute such further instruments and documents, if any, as the
Administrative Agent may reasonably request in connection therewith. Upon the
execution and delivery of this Agreement by the Departing Lender, the Lenders,
the Borrower and the Guarantors and the payment of the Obligations owing to the
Departing Lender, the Departing Lender shall cease to be a Lender under the
Credit Agreement and the other Loan Documents and (i) the Lenders shall have the
rights of the Departing Lender thereunder subject to the terms and conditions
hereof and (ii) the Departing Lender shall have relinquished its rights (other
than rights to indemnification and reimbursements referred to in the Existing
Credit Agreement which survive the repayment of the Obligations owed to the
Departing Lender in accordance with its terms, including Section 12.15 thereof)
and be released from their obligations under the Existing Credit Agreement. The
parties hereto agree that, except as provided for in the preceding sentence, all
references in the Loan Documents to the Lenders or any Lender shall from and
after the date hereof no longer include the Departing Lender.



[Signature Pages to Follow]

This Amended and Restated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written.

"Borrower"

FCStone, LLC

By /s/ William J. Dunaway

Name William J. Dunaway
Title CFO

"Guarantors"

FCStone Group, Inc.

By /s/ William J. Dunaway

Name William J. Dunaway

Title CFO

International Assets Holding Corporation

 

By /s/ Sean O'Connor

Name Sean O'Connor

Title CEO

By /s/ Scott J. Branch

Name Scott J. Branch

Title COO

 

 

"Administrative Agent "

Bank of Montreal, as Administrative Agent

By /s/ Scott M. Ferris

Name Scott M. Ferris

Title Managing Director

 

 

"Lender"

BMO Capital Markets Financing, Inc.

By /s/ Scott M. Ferris

Name Scott M. Ferris

Title Managing Director

 

"Departing Lender"

Bank of America, N.A.

By /s/ Maryanne Fitzmaurice

Name Maryanne Fitzmaurice

Title Senior Vice President

 

 

Exhibit A

Notice of Borrowing

Date: , ____

To: Bank of Montreal, as Administrative Agent for the Lenders parties to the
Amended and Restated Credit Agreement dated as of June 21, 2010 (as extended,
renewed, amended or restated from time to time, the "Credit Agreement"), among
FCStone, LLC, the Guarantors party thereto certain Lenders party thereto, and
Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, FCStone, LLC (the "Borrower"), refers to the Credit Agreement,
the terms defined therein being used herein as therein defined, and hereby gives
you notice irrevocably, pursuant to Section 1.6 of the Credit Agreement, of the
Borrowing specified below:

1. The Business Day of the proposed Borrowing is ___________, ____.

2. The aggregate amount of the proposed Borrowing is $______________.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date); and

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.



FCStone, LLC

By

Name

Title

Exhibit C

FCStone, LLC

Compliance Certificate

To: Bank of Montreal, as Administrative Agent under, and the Lenders parties to,
the Credit Agreement described below

This Compliance Certificate is furnished to the Administrative Agent, and the
Lenders pursuant to that certain Amended and Restated Credit Agreement dated as
of June 21, 2010 among us (as extended, renewed, amended or restated from time
to time, the "Credit Agreement"). Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

The Undersigned hereby certifies that:

1. I am the duly elected ____________ of FCStone, LLC;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Holdings, the Parent, the Borrower and the Borrower
Subsidiaries during the accounting period covered by the attached financial
statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4. The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and

5. The Schedule I hereto sets forth financial data and computations evidencing
the Borrower's compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:









The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.

FCStone, LLC

By

Name

Title

Schedule I

to Compliance Certificate

FCStone, LLC

Compliance Calculations

for Amended and Restated Credit Agreement dated as of June 21, 2010

Calculations as of _____________, _______

 

 

Section 8.21

(a)

Tangible Net Worth (minimum $80,000,000)

$

(b)

Net Income for the twelve months then ended (cannot be less than ($20,000,000))



(yes/no)

(c)

Excess Net Capital per 1-FR-FCM Statement of Computation of the Minimum Capital
Requirements (minimum $15,000,000)

$

Schedule 1

Commitments

Name of Lender

Commitment

BMO Capital Markets Financing, Inc.

$75,000,000

Total

$75,000,000

 

 

 